t c memo united_states tax_court michael w braun petitioner v commissioner of internal revenue respondent docket no filed date michael w braun pro_se dennis r onnen for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined that petitioner was not entitled to an abatement of interest under sec_6404 e 1all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated with respect to the brauns’2 joint federal_income_tax returns for and the sole issue for decision is whether respondent abused his discretion in failing to abate interest we hold that respondent did not abuse his discretion findings_of_fact the parties have stipulated some of the facts which are incorporated in our findings by this reference petitioner resided in grandview missouri when he filed the petition the brauns’ and income_tax returns petitioner and his wife had consistently filed their income_tax returns and paid their income_tax liabilities timely until when a series of events caused the brauns to file returns and pay their income_tax liabilities late these events began when petitioner lost his job in shortly thereafter petitioner was shot through the throat lung and shoulder by an intruder burglarizing his home in early petitioner survived but the effect on his employability and finances was devastating after spending days on life support petitioner spent another days in the hospital and approximately more months bedridden undergoing surgeries and receiving extensive therapy 2the brauns are petitioner and his wife tammy j braun who filed joint federal_income_tax returns because petitioner filed the petition is his name only we refer to the brauns when describing their joint tax_liabilities and actions they took together references to petitioner are to petitioner individually petitioner finally began to get his life back on track about years later and in he filed the brauns’ tax returns for through and submitted an offer_in_compromise to respondent for the outstanding tax_liabilities and interest specifically petitioner filed the brauns’ prior years of income_tax returns on date the brauns were due refunds for and after crediting the refunds against their tax_liability the brauns had tax_liabilities left outstanding for and respondent previously sent the brauns a deficiency_notice for when the brauns failed to respond respondent assessed an amount the internal_revenue_service irs determined to be the brauns’ tax_liability and dollar_figure in interest respondent assessed additional tax and interest after the brauns filed their income_tax return for respondent also assessed the tax reported on their income_tax return for 3the brauns were due refunds for and that respondent applied against their tax_liability income_tax credits totaling dollar_figure from and were applied to the brauns’ account and respondent abated dollar_figure of interest_income tax_credits totaling dollar_figure from were also applied to the brauns’ account 4the amount assessed for included a dollar_figure income_tax deficiency a dollar_figure addition_to_tax under sec_6651 for failure_to_file timely and a dollar_figure addition_to_tax under sec_6654 for failure to pay estimated_tax 5the late-filed return for reflected a dollar_figure tax_liability that resulted in an additional_assessment for of dollar_figure in tax and dollar_figure in interest plus interest in addition respondent made assessments of dollar_figure for and dollar_figure for against the brauns in date offer_in_compromise petitioner submitted his initial offer_in_compromise in the form of a letter summarizing his job loss and physical injury in response respondent withdrew penalties against the brauns for except the estimated_tax addition and sent petitioner proper forms for filing an offer_in_compromise respondent sent to petitioner a form 433-f collection information statement and form_656 offer_in_compromise petitioner completed and returned these forms to respondent offering to compromise the brauns’ tax_liability for dollar_figure at that time the brauns’ tax_liabilities totaled approximately dollar_figure including interest respondent later requested a longer information statement from petitioner this time a form 433-a collection information statement for wage earners and self-employed individuals petitioner refused to submit the longer form 433-a insisting instead that respondent use the shorter form 433-f which he had already submitted 6the late-filed return for reflected a dollar_figure tax_liability 7form 433-a collection information statement for wage earners and self-employed individuals is six pages compared to the one-page form 433-f collection information statement respondent initially sent the brauns because the brauns had individual_retirement_accounts totaling more than dollar_figure but offered to pay approximately dollar_figure of an dollar_figure tax_liability including interest respondent determined that petitioner’s offer was too low respondent rejected petitioner’s offer_in_compromise on collectibility and liability grounds respondent relied upon the shorter form 433-f that petitioner had originally submitted in making his determination petitioner appealed appeal offer_in_compromise determination the appeals_office appeals scheduled a conference with petitioner to discuss his offer_in_compromise petitioner canceled the meeting but increased his offer_in_compromise from dollar_figure to dollar_figure appeals requested another conference with petitioner petitioner objected to the conference because he mistrusted respondent petitioner stated that he preferred all communication be in the form of written correspondence petitioner also charged respondent with making false statements corresponding for the sole purpose of finding funds rather than to consider his offer retaliating against him because he had exposed respondent’s gestapo tactics and discriminating against him on account of sex race age and marital status respondent sought to reassure petitioner by letter that appeals was independent of other offices in the irs respondent explained that petitioner could openly discuss matters with appeals that he had the right to legal representation at a conference and or he could be accompanied by another person again petitioner refused respondent’s gesture and insisted upon a written record of communication petitioner raised his offer_in_compromise again this time to the full amount of the brauns’ tax_liabilities for and excluding interest petitioner’s amended offer also required that respondent admit to having committed errors investment account information during consideration of petitioner’s offers appeals requested the current value of petitioner’ sec_401 account twice petitioner sent respondent the current vested amount rather than the current value respondent’s taxpayer_advocate the ta later explained the distinction to petitioner the ta also told petitioner that respondent should have requested all 8at that time petitioner computed his full tax_liability less interest at dollar_figure petitioner later stated that his full tax_liability less interest was dollar_figure each time that petitioner amended his offer_in_compromise he did so by letter to respondent rather than by submitting an updated form_656 offer_in_compromise 9on date petitioner replied that the current vested balance in hi sec_401 account was dollar_figure as of date later petitioner reported that the current vested balance in hi sec_401 account was dollar_figure as of date information regarding the brauns’ pension plans and investment accounts rather than only petitioner’ sec_401 informationdollar_figure the ta relayed this to appeals and appeals mailed petitioner an amended letter requesting the correct information petitioner reported approximately dollar_figure in investments as individual retirement accountsdollar_figure after reconsideration appeals affirmed respondent’s initial determination rejecting petitioner’s offer_in_compromise for dollar_figure appeals also rejected petitioner’s final offer to pay the brauns’ full tax_liabilities for and excluding interest claim_for_abatement because petitioner’s last offer_in_compromise amounted to percent of the brauns’ tax_liability petitioner’s claim essentially took the form of an interest abatement claim respondent therefore requested that petitioner submit a form_843 claim_for_refund and request for abatement in connection with his offer_in_compromise in the interest abatement request petitioner alleged errors and undue delay in respondent’s 10the brauns had previously submitted investment account information in their form 433-f on date 11the brauns reported dollar_figure in individual_retirement_accounts as of date the brauns reported dollar_figure as of date consideration of his offer_in_compromise respondent denied petitioner’s interest abatement claimdollar_figure the entire course of events from petitioner’s first request to compromise their tax_liability through respondent’s final denial of his claim took more than years notice_of_intent_to_levy and payment respondent sent the brauns a notice_of_intent_to_levy on date and a form 668-w notice_of_levy on wages salary and other income on date the brauns paid respondent dollar_figure on date approximately months after petitioner received respondent’s final_determination rejecting his offers in compromise the brauns’ payment satisfied their tax_liabilities for and but left outstanding accrued and unassessed interestdollar_figure petitioner appealed to our court respondent’s determination not to abate interest for and 12on date the appeals_office also notified the brauns that their interest abatement claim would be denied petitioner received a letter from respondent denying his interest abatement claim days later 13of the brauns’ dollar_figure payment respondent applied dollar_figure to the brauns’ account and dollar_figure to the brauns’ account opinion we are asked to decide whether respondent abused his discretion in denying petitioner’s interest abatement claim interest on a deficiency in income_tax generally begins to accrue on the due_date of the tax_return and continues to accrue compounding daily until payment is made see sec_6601 sec_6622 this court may order an abatement of interest if there is an abuse_of_discretion by the commissioner in failing to abate interest see sec_6404 formerly sec_6404 113_tc_145 in order to demonstrate an abuse_of_discretion a taxpayer must prove that the commissioner exercised his discretion arbitrarily capriciously or without sound basis in fact or law see rule a lee v commissioner supra 112_tc_19 the commissioner may abate interest if the taxpayer identifies both an error or delay in payment of tax caused by a ministerial or managerial act of respondent and the period of time over which interest should be abated as a result of the error or delay see sec_6404 as currently in effect donovan v commissioner tcmemo_2000_220 see also 112_tc_230 douponce v commissioner tcmemo_1999_398 in congress amended sec_6404 to allow abatement attributable to erroneous or dilatory performance by respondent of managerial acts but congress made the amendment effective only for interest accruing on tax deficiencies or payments for tax years beginning after date the former standard for interest abatement therefore applies to while the amended provision applies to petitioner’s interest abatement claim regarding specifically for the commissioner may abate the assessment of interest with respect to an error or delay by an officer_or_employee of the irs in performing a ministerial_act sec_6404 for the commissioner may abate the assessment of interest with respect to any unreasonable error or delay resulting from managerial as well as ministerial acts sec_6404 see taxpayer bill of right sec_2 publaw_104_168 and 110_stat_1457 effective for interest accruing with respect to deficiencies or payments for taxable years beginning after date a ministerial_act is a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all discretionary decisions in the case have occurred goblirsch v commissioner tcmemo_2005_78 citing lee v commissioner supra and donovan v commissioner t c memo sec_301_6404-2t b temporary proced admin regs fed reg date sec_301_6404-2 proced admin regs in contrast a managerial act is an administrative act that occurs during the processing of a taxpayer’s case and that involves the temporary or permanent loss of records or the exercise of judgment or discretion relating to management of personnel sec_301_6404-2 proced admin regs congress did not intend the interest abatement statute to be used routinely accordingly we grant abatement only where failure to abate interest would be widely perceived as grossly unfair lee v commissioner supra h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 further the mere passage of time does not establish an error or delay by the commissioner see lee v commissioner supra pincite petitioner contends that respondent committed several errors in processing his offers in compromise these errors petitioner asserts include respondent’s conflicting requests for an information_return and respondent’s request for all the brauns’ investment account information when respondent had earlier requested only k information in addition petitioner alleges that respondent falsely claimed that petitioner did not respond to an earlier phone inquiry by respondentdollar_figure these errors petitioner claims account for the undue delay in respondent’s denial of his offers in compromise consequently petitioner contends that respondent should have abated all interest related to the brauns’ tax_liabilities for and we address each of petitioner’s contentions in turn whether petitioner established an error or delay by respondent in performing a ministerial or managerial act for petitioner to prevail he must first identify an error or delay by respondent in the performance of a ministerial_act for or a ministerial or managerial act for examples of ministerial errors or delays include an unreasonable delay in the transferral of a case among irs district offices or a delay in the issuance of a deficiency_notice after all discretionary decisions in the case have occurred see sec_301_6404-2 examples and proced admin regs petitioner has alleged no delays attributable to the transferral of his case among irs offices or a delay in issuing the brauns a notice of 14petitioner cites as an example of respondent misleading him a call from respondent on date requesting pay stubs and form 433-a from petitioner in response petitioner sent respondent two letters on apr and date in a letter on date respondent stated among other things that he had received no response from petitioner to his earlier phone call because respondent sent the letter merely days after petitioner’s earlier letter however it is plausible that respondent had not received petitioner’s letters before he sent his response deficiency petitioner has alleged therefore no ministerial delays in this case managerial errors or delays on the other hand include situations involving the loss of records or the exercise of judgment relating to management of personnel see sec_301 c proced admin regs delays involving the exercise of such judgment may result from the commissioner sending an irs agent to training or granting sick leave to an agent for an extended period without reassigning the agent’s cases see sec_301_6404-2 examples proced admin regs petitioner alleges that respondent committed a managerial mistake in requesting that petitioner submit a form 433-f then requesting that petitioner submit form 433-a which is substantially longer one month after respondent requested the longer form however respondent told petitioner that he would proceed with his determination based upon the shorter form as petitioner requested the delay therefore was not longer than a month moreover an abatement of interest is not warranted where a significant aspect of the delay is attributable to petitioner see sec_6404 sec_301_6404-2 example proced admin regs here petitioner originally submitted his offer_in_compromise without proper forms he increased the amount of his offer twice he canceled one conference with respondent and refused others and he failed to submit all the information that respondent requested we find that these actions constituted a significant cause of the delay in processing petitioner’s offers in compromise petitioner’s remaining allegations that respondent misled him discriminated against him and retaliated against him are not supported by the record whether petitioner established a correlation between a specific period of delay in payment and an error or delay by respondent further sec_6404 requires that petitioner not only identify a mistake by respondent but link the mistake to a specific period of delay in payment for which interest should be abated petitioner has alleged no specific period during which interest should be abated other than objecting generally to all interest flowing from the brauns’ tax_liabilities for and the requisite correlation between an error or delay attributable to the commissioner and a specific period of time is for the most part missing where a taxpayer requests that all interest with respect to the deficiencies be abated see donovan v commissioner tcmemo_2000_220 petitioner’s request amounts to a claim for an exemption from interest rather than a claim_for_abatement of interest id congress did not intend the statute to be used routinely to avoid payment of interest see h rept supra pincite c b vol pincite s rept supra pincite c b vol pincite whether petitioner would have paid the tax_liability earlier but for respondent’s error finally no abatement is warranted where notwithstanding a mistake by the commissioner no earlier payment would have been made see wright v commissioner tcmemo_2004_69 affd 125_fedappx_547 5th cir see also spurgin v commissioner tcmemo_2001_290 bo v commissioner tcmemo_2005_150 interest accruing merely because a taxpayer fails to pay the assessed tax is not subject_to abatement under sec_6404 ahmaogak v commissioner tcmemo_2003_238 donovan v commissioner supra douponce v commissioner tcmemo_1999_ petitioner has not demonstrated that the brauns would have paid their tax_liabilities for and earlier but for respondent’s actions conclusion we recognize that petitioner underwent severe physical trauma as well as job loss before and after his injury all of which contributed to the brauns’ failing to file or pay their income_tax timely for or our jurisdiction is limited however to determining whether respondent abused his discretion in not abating interest from our review of the record petitioner has not shown that respondent was dilatory in performing a ministerial or managerial act in fact our review reflects that respondent followed regular irs procedures in processing petitioner’s various offers in compromise and that interest accruals for and were merely the result of petitioner’s failure to pay the entire balance owed we therefore conclude that respondent did not abuse his discretion by denying petitioner’s request to abate interest on the brauns’ unpaid tax_liabilities for and accordingly we sustain respondent’s determination in reaching our holding we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
